DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikado et al. (US Patent 6,313,943).
Regarding claim 1, Ikado et al. discloses a microorganism evaluation system (Abstract) (Fig. 1, sheet 1 of 14) comprising a section (bottom portion and contents of waterproof case 24, reads on a viewing section as it comprises a section through which microorganisms can be viewed, see col. 3 line 66-col. 4 line 41, col. 10 lines 30-66 and Fig. 1), the viewing section comprising:

imaging equipment (comprising camera 12) operably installed on the viewing section adjacent to the viewing port (col. 3 line 66-col. 4 line 41, col. 10 lines 30-66) (Fig. 1); and
at least one imaging light source (18) operably installed in the viewing section (col. 3 line 66-col. 4 line 14) (Fig. 1) and configured to selectively illuminated the viewing port (Abstract).
As to the limitation of the viewing section being configured in cooperation with the imaging equipment and the at least one imaging light source such that multiple frames of image data relating to the fluid flow and a discrete microorganism therein are acquired via the imaging equipment for analysis, this is a recitation of intended use of the claimed viewing section and has therefore been given appropriate patentable weight (MPEP 2114). The viewing section disclosed by Ikado et al. would be fully capable of operating in the manner claimed, because a user could acquire multiple frames of image data for analysis with the imaging equipment (the imaging equipment comprises a camera that would be fully capable of obtaining such frames, see Abstract) wherein the images relate to fluid flow and a discrete microorganism (as the imaged material includes fluid flow comprising microorganisms comprising at least one discrete microorganism, and therefore the images would necessarily relate to fluid flow and a discrete microorganism) (see Abstract, col. 3 line 64-col. 4 line 40).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fluid Imaging Technologies (FlowCAM Manual, Version 3.0).
Regarding claim 1, Fluid Imaging Technologies discloses a microorganism evaluation system (p. 9 para. 1-3, Figs. 1-2 on pp. 11-12) comprising a viewing section (comprising flow cell holder mount, flow 
a viewing section body inlet (flow cell inlet) and an opposite viewing section body outlet (flow cell outlet) and a viewing port (flow cell) therebetween (p. 9 para. 3, p. 10 “Fluidics”, Figs. 1-2), the viewing port configured to accommodate a fluid flow therethrough from the viewing section body inlet to and out of the viewing section body outlet (p. 9 para. 3, p. 10 “Fluidics”, Figs. 1-2);
imaging equipment (comprising optics and camera) operably installed on the viewing section adjacent to the viewing port (p. 9 para. 1-p. 12 para. 1) (Figs. 1-2); and
at least one imaging light source (comprising flash LED) operably installed in the viewing section and configured to selectively illuminate the viewing port (p. 10 “Optics”) (Figs. 1-2), the viewing section being configured in cooperation with the imaging equipment and the at least one imaging light source such that multiple frames of image data relating to fluid flow and a discrete microorganism therein are acquired via the imaging equipment for analysis (p. 9 para. 1-p. 12 para. 1, pp. 13-14 “AutoImage Mode Definition”, pp. 87-88 “View Window”, see also Figs. 22-23). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olson (A submersible imaging-in-flow instrument to analyze nano- and microplankton: Imaging FlowCytobot) is directed to a device comprising a flow cell and a light source and imaging equipment configured to obtain images of microorganisms flowing through the flow cell.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799